Opinion by
Morrison, J.,
This is an action of assumpsit to recover the price of a street cleaning machine alleged to have been sold to the *324defendant by the plaintiff, for $1,250, through the highway committee of the city of York.
A careful examination of the record and the argument of appellant’s learned counsel does not convince us that the verbal agreement made by the said committee with the plaintiff was sufficient, under the law and the ordinances of the city, to render it liable to pay for the machine. We are not convinced that said purchase was ratified by the defendant nor that there was sufficient evidence offered of ratification to carry the case to a jury.
The learned trial judge gave a binding instruction in favor of the defendant and subsequently refused a new trial and also refused judgment in favor of the plaintiff non obstante veredicto in an opinion which appears in the record. We think that opinion sufficiently vindicates the action and judgment of the court and it is not profitable or necessary for us to add to what has been so well said in the opinion by Wanner, P. J.
The assignments of error are all dismissed, and the judgment is affirmed at the costs of the appellant.